William Kent and Richard Knight Attournies to Samuel Hawford plaint. agt the goods Estate or money which did belong unto the Estate of Andrew Sheppard deced whither in the hands of Richard Way & John Jndicott Sureties for Martha Emery heire to the sd Andrew Sheppard or wheresoever it may bee found Defdts in an Action of the case for not deliuhng one quarter part of the Barque Thomas and Mary whereof the sd Andrew Sheppard was Mar together with one quarter part of her loading of Logwood brought from Campechy being three and twenty tons. 19c 3qr 271 also for not giving an Accot of one quarter part of the sd Barques Earnings and the produce thereof all which do belong to sd Hawford, therefore hee is damnified above one hundred pounds with other damages: . . . The Jury . . . found for the plaints one quarter of the Barque Tho: and Mary Sued for together wth one quarter part of the logwood Shipped on her and of her Earnings in her last Voyage, or that the Defendts shall render an Accot thereof upon Oath and pay the neete produce within one month or to pay Sixty pounds money and costs of Court.
*954[ See Alford v. Endicott at the October session of 1676 (p. 726-35), where some of the documents concerning the logwood in question are printed, and Hawford v. Scotto and Endicott, at the July session, 1677, p. 816, below.]